Exhibit 10.2

 

Execution Copy

 

THE HERTZ CORPORATION

 

BENEFIT EQUALIZATION PLAN

 

(as amended and restated effective October 22, 2014)

 

The Hertz Corporation originally adopted The Hertz Corporation Benefit
Equalization Plan (the “Plan”) on January 1, 1996 to provide a select group of
management and highly compensated employees a program supplementing benefits
payable to them under The Hertz Corporation Account Balance Defined Benefit
Pension Plan (the “Retirement Plan”). This Plan provides equalization benefits
that cannot be provided under the tax qualified Retirement Plan because of
limitations imposed by Sections 415 and 401(a)(17) of the Code.

 

The Plan has been subsequently amended to reflect changes to the Plan, including
for purposes of complying with Code Section 409A.  Due to the corresponding
freeze of the Retirement Plan as of December 31, 2014, the Plan is hereby
amended and restated, effective as of the above date, in order to reflect the
freezing of participation and accrual of benefits under the Plan as of
December 31, 2014.

 

ARTICLE 1. - DEFINITIONS

 

Capitalized words and phrases used herein, but which are not defined herein,
shall have the same meaning ascribed to them in the Retirement Plan. In
addition, the following definitions shall apply for purposes of this Plan:

 

1.1

Beneficiary

-

The person designated in writing, on such form as the Committee may prescribe,
to receive any benefits with respect to such Participant in the event of his or
her death. Such beneficiary designation may be changed at any time (provided,
however, that such designation may not be changed after the Participant’s
commencement of benefits under the Plan in the form of a joint and survivor
annuity form).

 

 

 

 

1.2

Code

-

The Internal Revenue Code of 1986, as amended from time to time, and applicable
rules and regulations thereunder. Reference to any section of the Code shall be
to that section as it may be renumbered, amended, supplemented or reenacted.

 

 

 

 

1.3

Committee

-

The Hertz Benefits Committee (previously known as the Pension and Welfare Plans
Administration Committee) appointed by the Company, or any successor to that
committee.

 

 

 

 

1.4

Company

-

The Hertz Corporation, or any successor thereto.

 

--------------------------------------------------------------------------------


 

1.5

Employee

-

An employee of the Company.

 

 

 

 

1.6

Equalization Benefit

-

The benefit payable to a Participant pursuant to this Plan. Due to the freeze of
the Plan as of December 31, 2014, a Participant shall not accrue Equalization
Benefits after such date.

 

 

 

 

1.7

Limitations

-

Limitations on benefits and compensation imposed on the Retirement Plan by
Sections 415 and 401(a)(17) of the Code.

 

 

 

 

1.8

Participant

-

An Employee who meets the participation requirements of Article 2.

 

 

 

 

1.9

Retirement Plan

-

The Hertz Corporation Account Balance Defined Benefit Pension Plan, as amended
from time to time.

 

 

 

 

1.10

SEP

-

The Hertz Corporation Supplemental Executive Pension Plan, as amended from time
to time.

 

 

 

 

1.11

SERP I

-

The Hertz Corporation Supplemental Retirement and Savings Plan, as amended from
time to time.

 

 

 

 

1.12

SERP II

-

The Hertz Corporation Supplemental Executive Retirement Plan, as amended from
time to time.

 

ARTICLE 2. - PARTICIPATION IN THE PLAN

 

An Employee shall become a Participant if, on or after January 1, 1996, his
Retirement Plan benefits are restricted by the Limitations; provided, however
that: a) such Employee does not participate in the SEP or SERP I; and b) the
senior human resources officer of the Company determines that such Employee is
both (i) a member of a “select group of management or highly compensated
employees” and (ii) eligible to participate in the Plan.  Notwithstanding the
foregoing, participation under the Plan shall be frozen as of December 31, 2014,
and no Employee shall become a Participant in the Plan after such date.

 

ARTICLE 3. - EQUALIZATION BENEFITS

 

3.1                                                       A Participant’s
Equalization Benefit shall be equal to the difference between the amount that
would have been credited to his “Cash Balance Account” under the Retirement Plan
without regard to the Limitations and the amount actually credited to his Cash
Balance Account.  A Participant’s Equalization Benefit shall be frozen as of
December 31, 2014, and no Participant shall accrue any benefits under the Plan
after such date; provided, however, the preceding shall not be construed to
limit the adjustment in a Participant’s Equalization Benefit due to the
continued crediting

 

--------------------------------------------------------------------------------


 

of interest credits under the Retirement Plan (for avoidance of doubt, such
interest crediting adjustment is with respect to both his “Cash Balance Account”
without regard to the Limitations and his actual Cash Balance Account).

 

3.2                                                       If no election is made
in accordance with Section 3.3, and subject to Section 3.4, the Equalization
Benefit shall be paid in a lump sum within 90 days following the later of the
Participant’s attainment of age 55 or his separation from service.

 

3.3                                                       If the Participant,
subject to Sections 3.4, 3.5 and 3.6, so elects in writing, in accordance with
such rules and procedures as established by the Committee, his Equalization
Benefit will be distributed as follows:

 

(a) on the date selected by the Participant for payments to be made (or
commence), but not earlier than the later of his attainment of age 55 or his
separation from service, nor later than the April 1st of the calendar year
immediately following the calendar year in which he attains age 70½; and

 

(b) in the form of any option available under the Retirement Plan that the
Participant selects.

 

Such election must be made by December 31, 2005 with respect to any Participant
as of December 31, 2005. Any such Participant who fails to make a timely
election under Section 3.3 will be deemed to have elected the time and method of
payment of Section 3.2. The election of a new or current Employee first becoming
a Participant after 2005 shall be made not later than January 30th of the
calendar year following the calendar year in which the Participant first accrues
an Equalization Benefit under the Plan; provided that an Employee who
participates in SERP II and who thereafter becomes a participant in this Plan
shall be deemed to have elected the same time and method of payment as
applicable to his benefit under SERP II.

 

A Participant who made a timely election under this Section 3.3, or whose time
and method of distribution is determined pursuant to Section 3.2, may elect to
delay the date of distribution to another date permitted under (a) above or
change the form of distribution to another form permitted under (b) above (such
election, a “Subsequent Deferral Election”), provided that :

 

(a) such election will not take effect until at least 12 months after the date
on which the election is made;

 

(b) such election must be made not less than 12 months prior to the date on
which payment of such distribution would otherwise have been made or commenced
(in the absence of such election); and

 

(c) the payment (commencement) date chosen must be not less than five years
after the date that the distribution would have otherwise been made (or
commenced).

 

Such Subsequent Deferral Election must be made in the manner specified by the
Committee and in accordance with the subsequent deferral and anti-acceleration
provisions of Code Section 409A(a)(4)(C) and related regulations. A
Participant’s election among actuarially equivalent annuity forms available
under the Plan (determined as permitted under the regulations promulgated under
Code Section 409A) prior to the commencement date shall not be treated as a
Subsequent Deferral Election and shall instead be immediately effective. In no
event shall a Participant’s Subsequent Deferral Election result in a change to
the time and method of distribution of benefits to the Participant under SERP I
or SERP II.

 

--------------------------------------------------------------------------------


 

3.4                                                       Notwithstanding any
other provision of the Plan to the contrary, if at the time a Participant
separates from service he is a “specified employee” of the Company, as defined
in Code Section 409A(a)(2)(B) and related regulations, payment to him of
benefits under the Plan cannot commence (or be made) until the latest of

 

(a) the lapse of six months following his separation from service (the
“Six-Month Delay”);

 

(b) his attainment of age 55; or

 

(c) the date selected under Section 3.3(a).

 

To give effect to the Six Month Delay, all payments otherwise payable to the
Participant during such six-month period shall be retained by the Company and
shall be paid without interest within 30 days following the expiration of such
six-month period.

 

3.5                                                       Notwithstanding
anything in this Plan or the Retirement Plan to the contrary, in the event of
the Participant’s death prior to commencement of Equalization Benefits under
this Plan, the Participant’s Equalization Benefit under this Plan shall
automatically be paid to the Participant’s Beneficiary in the form of a lump sum
distribution within 90 days following the Participant’s death.

 

3.6                                                       If at the time a
Participant separates from service the present value of his Equalization Benefit
does not exceed $10,000, and subject to Section 3.4, his benefits shall be
distributed in a lump sum payment in cash within 90 days following the later of
the Participant’s attainment of age 55 or his separation from service.

 

3.7                                                       A Participant may
request the withdrawal of such portion of his Supplemental Benefit (not in
excess of the total vested amount of such benefits) as is needed to satisfy an
“unforeseeable emergency” within the meaning of Code Section 409A(a)(2)(B)(ii).
Such withdrawal may include taxes reasonably anticipated to be incurred as a
result of such withdrawal. An “unforeseeable emergency” means a severe financial
hardship resulting from the illness or accident of the Participant, his spouse,
or his dependent (as defined in Section 152(a) of the Code); loss of his
property due to casualty; or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond his control. The Committee
will make the determination of “unforeseeable emergency,” in accordance with the
provisions of this Section 4.7. The following provisions apply to withdrawals
for “unforeseeable emergency”:

 

(a) The unforeseeable emergency must require a withdrawal of at least $5,000.

 

(b) A Participant must submit to the Committee a withdrawal request, in
accordance with such uniform and nondiscriminatory procedure as may be
established by the Committee.

 

(c) The Committee shall determine whether a withdrawal request conforms to the
requirements described in this Section 4.7 and shall notify the Company of any
payments to be made in a timely manner. The Committee’s decision to allow a
Participant to withdraw all or part of his Supplemental Benefit in connection
with an “unforeseeable emergency” will be based on the facts and circumstances
of each case; provided, that in no event will an event constitute an
“unforeseeable emergency” hereunder if such event is or may be relieved through
reimbursement or compensation from insurance or otherwise or by liquidation
would not cause severe financial

 

--------------------------------------------------------------------------------


 

hardship). Any request to make a withdrawal by a member of the Committee may be
approved only by disinterested members of the Committee.

 

(d) The Company will make a single sum cash payment to the Participant within 90
days following approval of a withdrawal request under this Section 4.7.

 

3.8                                                       Participation in the
Plan shall cease when all the Participant’s benefits have been distributed.

 

ARTICLE 4. - ADMINISTRATION

 

The Plan shall be administered and interpreted by the Committee. The Committee
is authorized from time to time to establish such rules and regulations as it
may deem appropriate for the proper administration of the Plan, and to make such
determinations under, and such interpretations of, and to take such steps in
connection with, the Plan as it may deem necessary or advisable. Each
determination, interpretation, or other action by the Committee shall be in its
sole discretion and shall be final, binding and conclusive for all purposes and
upon all persons.

 

ARTICLE 5. - FUNDING

 

The benefits payable under this Plan shall constitute an unfunded obligation and
an unsecured promise of the Company.  The Plan constitutes a mere promise by the
Company to make Equalization Benefit payments in the future.  Nothing in the
Plan (or any Plan communication) shall constitute a guaranty by the Company or
any other entity or person that the assets of the Company will be sufficient to
pay any benefit hereunder.  Payments shall be made, when due, from the general
funds of the Company.  Anything in this Article 5 to the contrary
notwithstanding, the Company may establish a grantor trust (or other investment
or holding vehicle permitted under Code Section 409A) to assist it in meeting
its obligations under the Plan and may provide for such investments in
connection therewith, including the purchase of insurance or annuity contracts,
as it may deem desirable; provided that any such assets and investments of the
grantor trust shall be subject to the claims of the Company’s general
creditors.  No person eligible for a benefit under this Plan shall have any
right, title, or interest in any assets held to assist the Company to pay
Equalization Benefits or in any particular assets of the Company, and any such
person shall have only the rights of a general unsecured creditor of the Company
with respect to any rights under the Plan.

 

ARTICLE 6. - AMENDMENT AND TERMINATION

 

6.1                                                       While the Company
intends to maintain this Plan in conjunction with the Retirement Plan for so
long as desirable, the Company reserves the right to amend or to terminate this
Plan by action of its Board of Directors (or its delegate), in its sole
discretion, for whatever reason it may deem appropriate but subject to the
requirements of Code Section 409A. No amendment to or termination of the Plan,
however, shall reduce the Equalization Benefits accrued as of the effective date
of such amendment or termination.

 

6.2                                                       References herein to a
Participant’s “separation from service” or “termination of employment” (and
corollary terms) with the Company shall be construed to refer to a Participant’s
“separation from service” (as determined under Treas. Reg. Section 1.409A-1(h),
as uniformly applied

 

--------------------------------------------------------------------------------


 

by the Company) with the Company. For avoidance of doubt, whenever a provision
under this Plan specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company. In the event that the Company reasonably determines
that any provision of this Plan is subject to and does not comply Section 409A
of the Code, the Company shall have the right to adopt such amendments to this
Plan or adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to comply with the requirements of Section 409A
of the Code and related Department of Treasury guidance; provided, that in no
event shall any provision of this Plan be construed to guarantee any particular
tax treatment of benefits payable under the Plan or to constitute an
indemnification of any Participant or Beneficiary by the Company for a violation
of Section 409A of the Code. In addition, the Company reserves the right, after
additional guidance is issued with respect to Code Section 409A and on a uniform
basis, by amendment or otherwise, to permit new or modified Participant
elections, to declare Participant elections void or to take any other actions
the Company deems necessary or desirable in order to conform such Participant
elections to guidance issued pursuant to Code Section 409A or to achieve the
goals of the Plan without having an adverse tax impact on Participants under
Code Section 409A.

 

6.3                                                       Upon termination of
the Plan, the Company shall continue to pay benefits hereunder as they become
due pursuant to Article 3 as if the Plan had not terminated, provided that , the
Company may terminate the Plan and make lump sum distributions of the benefits
of Participants only in any circumstances permitted under Code Section 409A.
After Participants and their Beneficiaries are paid the Plan benefits to which
they are entitled, the obligations of the Company shall be satisfied and
Participants and their Beneficiaries shall have no further claims against the
Plan, the trust (if any), the Company or any affiliated company.

 

ARTICLE 7.- CLAIM AND APPEAL PROCEDURE

 

7.1                                                       Claims for benefits
under the Plan shall be submitted in writing to the Committee (or its delegate)
on a form prescribed for such purpose. Within 90 days after its receipt of any
claim for a benefit under the Plan, the Committee (or its delegate) shall give
written notice to the claimant of its decision on the claim unless the Committee
(or its delegate) determines that special circumstances require an extension of
time for processing the claim. If an extension of time for processing the claim
is needed, a written notice shall be furnished to the claimant within the 90-day
period referred to above which states the special circumstances requiring the
extension and the date by which a decision can be expected, which shall be no
more than 180 days from the date the claim was filed. If a claim for benefits is
being denied, in whole or in part, such notice shall be written in a manner
calculated to be understood by the claimant and shall include:

 

(a) the specific reason or reasons for such denial;

 

(b) specific references to Plan provisions upon which the denial is based;

 

(c) a description of any additional material or information which may be needed
to perfect the request, including an explanation of why such material or
information is necessary; and

 

--------------------------------------------------------------------------------


 

(d) an explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on appeal.

 

7.2                                                       Any claimant whose
claim for benefits has been denied by the Committee (or its delegate) may appeal
to the Committee for a review of the denial by making a written request therefor
within 60 days of receipt of a notification of denial. Any such request may
include any written comments, documents, records and other information relating
to the claim and may include a request for “relevant” documents to be provided
free of charge. The claimant may, if he chooses, request a representative to
make such written submissions on his behalf. The claimant will be afforded a
full and fair review that takes into account all such comments, documents,
records and other information, whether or not they were submitted or considered
in the initial benefit determination and without deference to the initial
benefit determination.

 

Within 60 days after receipt of a request for an appeal, the Committee shall
notify the claimant in writing of its final decision. If the Committee
determines that special circumstances require additional time for processing,
the Committee may extend such 60-day period, but not by more than an additional
60 days, and shall notify the claimant in writing of such extension. If the
period of time is extended due to a claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
appeal shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information.

 

In the case of an adverse benefit determination on appeal, the Committee will
provide written notification to the claimant, set forth in a manner calculated
to be understood by the claimant, of:

 

(a) the specific reason or reasons for the adverse determination on appeal;

 

(b) the specific Plan provisions on which the denial of the appeal is based;

 

(c) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of all documents, records, and other
information “relevant” to the claimant’s claim for benefits; and

 

(d) a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

For purposes of this Section, a document, record or other information shall be
considered “relevant” to a claimant’s claim if such document, record or other
information: (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or
(iii) demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination.

 

ARTICLE 8. - GENERAL PROVISIONS

 

8.1                                                       Except as may be
required by law, no benefit payable under the Plan is subject in any manner to
anticipation, assignment, garnishment, or pledge; and any attempt to anticipate,
assign, garnish or pledge the same shall be void. No such benefits will in any
manner be liable for or subject

 

--------------------------------------------------------------------------------


 

to the debts, liabilities, engagement, or torts of any Participant or other
person entitled to receive the same, and if such person is adjudicated bankrupt
or attempts to anticipate, assign, or pledge any such benefits, the Committee
shall have the authority to cause the same or any part thereof to be held or
applied to or for the benefit of such Participant, his spouse, children or other
dependents, or any of them, in such manner and in such proportion as the
Committee may deem proper. Notwithstanding the preceding sentences:

 

(a) If a Participant becomes entitled to a distribution of benefits under the
Plan and if at such time the Participant has outstanding any debt, obligation or
other liability representing an amount owing to the Company, the Company may
offset such amount owed to it against the amount of benefits otherwise
distributable from the Plan. Such determination shall be made by the Committee
after notification from the Company.

 

(b) The Committee shall establish such procedures as it deems appropriate with
respect to domestic relations orders, as defined in Code Section 414(p)(1)(B),
pertaining to the Plan. No payment shall be made under such a domestic relations
order unless the order complies with the procedures established by the
Committee.

 

8.2                                                       To the extent
permitted by law, the Company shall indemnify the members of the Committee from
all claims for liability, loss or damage (including payment of expenses in
connection with the defense against such claim) arising from any act or failure
to act which constitutes a breach of such individual’s responsibilities under
any applicable law. This shall not include actions which may be held to include
criminal liability under applicable law. The provisions of this Section 8.2
shall survive termination of the Plan.

 

8.3                                                       If a Participant or
Beneficiary entitled to receive any Equalization Benefit is a minor or is deemed
by the Committee or is adjudged to be legally incapable of giving valid receipt
and discharge for such benefits, payment of such Equalization Benefit will be
made to the duly appointed legal guardian or representative of such minor
incompetent or to such other legally appointed person as the Committee may
designate. Such payment shall, to the extent made, be deemed a complete
discharge of any liability for such payment under the Plan.

 

8.4                                                       The Company shall have
the right to deduct from any Equalization Benefit payments any taxes required to
be withheld with respect to such payments.  A Participant or Beneficiary shall,
as a condition to receiving benefits under the Plan, be obligated to provide the
Committee with such information as the Committee shall require in order
determine benefits under the Plan or otherwise administer the Plan.

 

8.5                                                       Nothing contained in
the Plan shall be construed as a contract of employment between the Company and
any Participant, or as a right of any Participant to be continued in the
employment of the Company, or as a limitation on the right of the Company to
terminate the employment of any of its employees, with or without cause, and
with or without notice, at any time, at the option of the Company.

 

8.6                                                       Any masculine personal
pronoun shall be considered to mean also the corresponding female or neuter
personal pronoun, as the context requires.

 

8.7                                                       The provisions of this
Plan shall be construed in accordance with the laws of the State of Delaware
(without regard to its conflict of laws) and applicable federal law.

 

--------------------------------------------------------------------------------